Citation Nr: 0114507	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  93-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, left mid-neck.

2.  Entitlement to special monthly compensation due to being 
housebound or needing regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and from October 1967 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in August 1992 and May 2000 by the 
Montgomery, Alabama Regional Office (RO).  This case was 
previously before the Board in November 1994, October 1996 
and May 1999.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Of record is medical evidence from the veteran's private 
physician suggesting a possible link between the development 
of the veteran's cancer and Agent Orange exposure.

In a consultation note dated in April 2000, the veteran's 
private physician, S. H. S., M.D., noted that a recent CT 
scan revealed several masses on the left between the 
scapularis muscle and sternocleidomastoid.  The largest mass 
was at the level of the larynx and measured three centimeters 
in diameter.  The veteran underwent a fine needle aspiration, 
which was interpreted as highly suspicious for metastatic 
carcinoma.  The clinical assessment was squamous cell 
carcinoma of the left mid-neck from an unknown primary 
although the nasopharynx is probably the primary site with 
the abnormal CT scan.  

In a May 2000 statement Dr. S. stated that he was unsure as 
to where the veteran's primary lesion arose with one of the 
possible sites being the larynx.  Dr. S. also indicated that 
the larynx was listed as a site that is associated with Agent 
Orange exposure.  

In this case, the record contains no medical opinion that 
clearly addresses the question of whether the veteran's 
cancer and exposure to Agent Orange are linked although in a 
July 2000 statement the veteran's private physician, T. B., 
M.D., noted that "the tumor could have been of sarcomatous 
etiology or larynx etiology.  Dr. B. then concluded that 
Agent Orange may have contributed to the development of the 
malignancy.  However, Dr. B. did not provide a rationale for 
his opinion and it does not appear that he reviewed the 
veteran's service medical records prior to forming his 
opinion. 

Dr. B.'s medical opinion is, for the most part, speculative, 
and does not give any indication as to the actual probability 
that squamous cell carcinoma developed as a result of Agent 
Orange exposure during the veteran's active service in 
Vietnam.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

Significantly, however, the record also reveals that the 
veteran has yet to be afforded a VA examination where the 
examiner provided an opinion as to the etiology of any 
claimed squamous cell carcinoma of the left mid-neck.  Hence 
further development is required.  Id.  

With regard to the veteran's claim for special monthly 
compensation, clearly, any finding of service-connected 
squamous cell carcinoma would also be inextricably 
intertwined with the veteran's pending claim.  Specifically, 
there is a very real potential that the conclusion reached in 
the service connection claim would also have a meaningful 
impact upon the rating for the veteran's claim for special 
monthly compensation.  Hoyer v. Derwinski, 1 Vet.App. 180 
(1991); Harris v. Derwinski, 1 Vet.App. 180 (1991).

Therefore, consideration of the special monthly compensation 
issue is deferred pending resolution of the veteran's claim 
as it is inextricably intertwined with the claims for service 
connection for squamous cell carcinoma of the left mid-neck.

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO should obtain any additional 
pertinent VA or private treatment 
records.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.  

4.  The RO should appropriately contact 
Dr. B. and request a statement detailing 
the basis for the conclusion in his July 
2000 statement.  A copy of his July 2000 
statement should be provided to Dr. B. to 
refresh his memory.  Dr. B. should be 
advised that the standard is whether it 
is at least as likely as not that 
herbicide exposure in Vietnam caused the 
veteran's squamous cell carcinoma.  If 
the veteran identifies any other private 
medical care providers as having 
expressed a favorable opinion, he should 
be asked to either obtain the opinion 
himself or to authorize the RO to do so.  
If the veteran provides sufficient 
information to identify any VA medical 
care providers who have allegedly linked 
his cancer to herbicide exposure, the RO 
should contact them with the same type of 
inquiry.  All medical care providers from 
whom an opinion is solicited should be 
asked to provide the medical basis for 
the opinion, including reference to any 
supporting scientific studies, medical 
treatises, and the like.

5.  If after making reasonable efforts to 
obtain those named records the RO is 
unable to do so, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

6.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran by an 
oncologist should be conducted in order 
to determine the nature and likely 
etiology of the veteran's squamous cell 
carcinoma.  The examiner should be 
instructed to set forth a detailed 
history of symptoms as reported by the 
veteran as well as all pertinent 
findings.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that squamous cell 
carcinoma of the left mid-neck is related 
to Agent Orange exposure during the 
veteran's military service.  The examiner 
should also specifically comment upon the 
July 2000 statement from Dr. B..  
Inasmuch as squamous cell carcinoma is 
not recognized by VA under the existing 
law as a herbicide-related disease, any 
opinion linking it to herbicide exposure 
should include the medical basis for the 
opinion, along with reference to any 
relevant scientific studies, medical 
treatises and the like.  The entire 
claims folder and a copy of this remand 
must be provided to the examiner in 
connection with this opinion request.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

7.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  


8.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for squamous cell 
carcinoma cancer of the left mid-neck, 
including on the basis of direct service 
incurrence.  Inasmuch as the special 
monthly compensation issue is deemed to 
be "inextricably intertwined" with the 
issue of service connection for squamous 
cell carcinoma of the left mid-neck, the 
RO should undertake any appropriate 
development and adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




